Citation Nr: 0422664	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1947, and from August 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The May 2002 rating decision granted an increased evaluation 
from 10 percent to 20 percent for the service-connected left 
knee disability, and determined service connection had not 
been established for a right knee disability secondary to the 
left knee disability.  The veteran filed a notice of 
disagreement with this determination relative to the denial 
of a higher rating evaluation for the left knee disability in 
July 2002.  A statement of the case was issued in January 
2003, and the veteran perfected his appeal of this aspect of 
the subject rating decision in February 2003.  With respect 
to the issue of entitlement to service connection for the 
right knee disability, the record shows the veteran filed his 
disagreement with the denial of the claim for service 
connection in October 2002.  A statement of the case was 
forwarded to the veteran in May 2003.  There is no indication 
the veteran perfected an appeal of this issue by filing a 
substantive appeal.  Thus, the issue is not in appellate 
status.

As indicated, the RO granted an increased evaluation from 10 
percent to 20 percent for the service-connected left knee 
disability in its May 2002 rating action.  The Board notes, 
with respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

Finally, the record discloses the veteran, in correspondence 
received in March 2002, raised claims for service connection 
for prostate cancer and hearing loss.  These issues are not 
in appellate status and are referred to the RO for any 
appropriate action. 

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).

REMAND

The veteran, in his February 2003 substantive appeal, asserts 
his service-connected left knee disability is more severely 
disabling than currently assessed.  

The record discloses the veteran was last examined for VA 
purposes in February 2002.  In conjunction with this 
examination, the veteran was evaluated with "residuals of 
left knee injury with mild laxity, probably degenerative 
joint disease."  It was noted that results of x-ray studies 
conducted in conjunction with this examination were pending.  
In his assessment, the examiner indicated the veteran 
reported pain on motion, and that pain would further limit 
functional ability and flare-ups with increased use.  
However, the examiner declined to render an opinion 
expressing an opinion concerning the extent of any such 
additional impairment in functional ability.  Such 
impairment, the examiner noted, could not be determined with 
any degree of medical certainty.  The report of x-ray tests 
conducted in conjunction with this examination was 
subsequently associated with the record.  These studies show 
the knee to be normal.  There is no indication the diagnostic 
report was later reviewed by the examining physician or that 
an addendum to the February 2002 examination report was 
prepared following receipt of the radiology report.

The record also shows the veteran was privately evaluated in 
September 2002.  However, that report indicates x-ray studies 
of the knee revealed moderate osteoarthritis.  In 
consideration of these facts, the Board finds that further 
examination is warranted to evaluate the nature and severity 
of the left knee disability.  

Moreover, in support of his claim, the veteran has reported 
recent VA outpatient treatment for his left knee disability.  
An attempt has not been made to obtain these treatment 
reports.  It is the opinion of the Board that an attempt 
should be made to obtain any additional relevant treatment 
reports identified by the veteran that have not been 
associated with the claims folder.  See, Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  The VA is deemed to have 
constructive knowledge of these records. The Board regrets 
the delay associated with obtaining these records, but they 
must be associated with the claims file for consideration 
with this appeal.  See, Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center in Washington, D. C. for the 
following:

1.  The RO should send the veteran a VCAA 
letter and request the veteran to "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file any VA treatment reports, dated 
subsequent to February 2002, from the VA 
Medical Center in Mobile, Alabama.  If any 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should clearly be 
documented in the claims file.  The RO should 
ensure that the notification and 
documentation requirements mandated by the 
Veterans Claims Assistance Act of 2000 are 
met.

3.  The RO should obtain copies of any 
private medical records pertaining to 
treatment he received for his left knee 
disability, to include records from Dr. 
Stephen Cope. 

4.  A VA examination should be conducted for 
the purpose of ascertaining the severity of 
the veteran's service-connected left knee 
disability.  The examination should include 
all necessary tests and studies, including x-
ray studies.  The examiner must be afforded 
an opportunity to review the veteran's claims 
file in conjunction with the examination, and 
that fact should be so noted in the medical 
examination report.

The examination should include evaluations 
for limitation of motion and 
laxity/instability.  The examiner should be 
requested to determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or favorable 
or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also be 
asked to express an opinion as to the degree 
to which pain could significantly limit 
functional ability during flare-ups or when 
the lower extremities are used repeatedly 
over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

5.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.  

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  By 
this action, the Board intimates no opinion as to the 
ultimate outcome of this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




